Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 07/06/2022. Claims 1-22 are presently pending and are presented for examination. Claims 3-4 & 6 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-129067, filed on 7/11/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendments directed to “wherein when the actual vehicle speed of the vehicle stops decreasing while the vehicle travels under the creep traveling control in which the target vehicle speed is set to the actual vehicle speed, the controller changes the target vehicle speed of the creep traveling control from the actual vehicle speed to a second target vehicle speed, the second target vehicle speed being a speed lower than the first target vehicle speed,” are convincing, and therefore claim 1 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to both performing creep traveling control and adjusting a vehicle speed corresponding to a wheel step event, to a third specific speed specifically set to be lower than the actual speed of the vehicle, distinguishes an apparent novel methodology for low speed travel control over a bump. The closest prior art of record for example, discloses the combination of low speed travel control with speed control over a bump, such as a step, however the combination of low speed travel control adjusted to a second speed equated to an actual speed of the vehicle and subsequent adjustment to a third vehicle speed, such that the vehicle passes over the bump at a speed defined as lower than the first target speed of the low speed travel control and inherently different than the actual speed of the vehicle is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 19
Applicants amendments directed to “wherein when the actual vehicle speed of the vehicle stops decreasing while the vehicle travels under the creep traveling control in which the target vehicle speed is set to the actual vehicle speed, the circuitry changes the target vehicle speed of the creep traveling control from the actual vehicle speed to a second target vehicle speed, the second target vehicle speed being a speed lower than the first target vehicle speed,” are convincing, and therefore claim 19 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to both performing creep traveling control and adjusting a vehicle speed corresponding to a wheel step event, to a third specific speed specifically set to be lower than the actual speed of the vehicle, distinguishes an apparent novel methodology for low speed travel control over a bump. The closest prior art of record for example, the combination of low speed travel control with speed control over a bump, such as a step, however the combination of low speed travel control adjusted to a second speed equated to an actual speed of the vehicle and subsequent adjustment to a third vehicle speed, such that the vehicle passes over the bump at a speed defined as lower than the first target speed of the low speed travel control and inherently different than the actual speed of the vehicle is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 20
Applicants amendments directed to “in response to determining that the detected vehicle speed has decreased and then starts to increase, determine whether a second deceleration rate of the second wheel is greater than a second predetermined value based on the detected number of revolutions of the first or second motors, the second predetermined value is positive; in a period from the determining that the first deceleration rate of the first wheel is greater than the first predetermined value to the determining that the detected vehicle speed has decreased and then starts to increase, continues to change the target vehicle speed to make the target speed equal to the most recently detected vehicle speed;” are convincing, and therefore claim 20 overcomes the prior art, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to both individually detecting the wheel speeds and acceleration rates of each individual wheel for a first axle corresponding to a direction of travel and adjusting a vehicle speed corresponding to a threshold rate of acceleration, distinguishes an apparent novel methodology for low speed travel control over a bump. The closest prior art of record for example, discloses the combination of low speed travel control with speed control over a bump, such as a step, however the combination of low speed travel control adjusted to a second speed corresponding to a threshold for acceleration rate of an individual wheel is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et. al. (U.S. Publication No. 2015/0329090) discloses a travel control apparatus and vehicle control apparatus with low speed travel control, including uphill travel over a step on the road surface, however appears to disclose adjusting a torque output to effectively maintain a vehicle speed in a predetermined range/threshold, and therefore travel over an obstacle without sacrificing performance (See [0010] & [0110]-[0111]) Additionally, the vehicle speed may be adjusted to be higher than the actual speed of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664